Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments, see page 5, line 5 through page 7, line 9, filed 7 December 2021, with respect to the rejection of claims 1-10 under 102 have been fully considered and are persuasive.  Therefore, the rejection of claims 1-3 and 10 under 35 U.S.C. 102(a)(2) as being anticipated by Widener (US 2018/0309107) has been withdrawn; and, the rejection of claims 4-6 under 35 U.S.C. 103 as being unpatentable over Widener (US 2018/0309107) as applied to claim 1 above, and further in view of Hermann et al. (US 8,541,126) has been withdrawn. 
However, upon further consideration, a new ground of rejection is made in view of a different interpretation of the previously applied references.

(New) DETAILED ACTION
Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new 
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1-2 and 10-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Widener (US 2018/0309107).
Claim 1: 	Widener in Figure 3 discloses a battery module (30), comprising: 
a battery cell stack in which a plurality of battery cells (32) are stacked;
 a plurality of flame spread prevention members (inorganic platelet composition 36) configured to cover at least a portion of a respective battery cell (32)(paragraphs [0034], and [0038]-[0039]); and 
a case configured to accommodate the battery cell stack covered by the plurality of flame spread prevention members (paragraph [0107])(paragraphs [0002]-[0026], [0034]-[0044], [0095]-[0119] and [0122]-[0129]),

In particular, Widener, in paragraph [0095], disclose “...When the individual battery cells are arranged in adjacent or near adjacent contact with one another, there are gaps or open air spaces created between the individual cells resulting from the geometry of the outer housing of the cells.  These gaps or open air spaces between the individual cells are referred to in the battery pack art as "interstitial spaces"”. 
In paragraph [0098], Widener discloses “…films, felts, papers, or sheets of the inorganic platelet composition may be positioned in the interstitial spaces between columns and…rows of adjacently positioned individual cells and adjacent to or in direct contact with the interior wall surfaces of a battery module or battery pack”.
Widener, in paragraph [0039], discloses …an inorganic platelet composition isolating individual cells or dividing individual cells within the battery pack into individual cells or smaller groups of cells.  The thermal and electrical insulation barrier separates the battery cells into individual cells or smaller groups to prevent a thermal runaway event initiated in an individual 
cell or within a group of cells from propagating to the cells within a neighboring cells or group of cells”.
	Thus, as understood by the Examiner, Figure 3 has been construed as disclosing platelets (36) positioned in the interstitial spaces (36) between rows and columns of 
Claim 2:	Widener further discloses that the plurality of flame spread prevention members (inorganic platelet composition 36 in Figure 3) each include a mica plate containing mica (i.e. mica platelets)(continuous or discontinuous felts, films papers, sheets as per paragraph [0097]) with both heat insulation and heat resistance. 
Claim 10:	Widener discloses battery pack, comprising a battery module set forth above in claim 1 (see e.g., paragraph [0106]).
Claim 11:	Widener disclose that each of the plurality of flame spread prevention members (36) comprises a first side wall (a row or a column), a second side wall (a row or a column), a top wall extending between the first side wall and the second side wall and a bottom wall extending between the first side wall and the second side wall.
Widener discloses that in addition to position the plates in the interstitial spaces between columns and row of adjacently positioned individual cells, the platelets may also be positioned adjacent to or on at least a portion of the interior surface of the housing (paragraph [0117], which has been construed as anticipating a top wall and a bottom wall.
Claim 12:	Widener discloses that each of the plurality of
.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Widener (US 2018/0309107) as applied to claim 1 above, and further in view of Hermann et al. (US 8,541,126).
Widener is as applied, argued, and disclosed above, and incorporated herein.
Claim 4:	Widener disclose a plurality of battery cells (e.g., lithium ion cells) wherein according to certain embodiments the geometry of the outer housing of the battery cell is cylindrical. However, there is no limitation to the geometry of the 
Widener further discloses that the exterior surfaces of individual battery cells may be wrapped with films, felts, papers, or sheets of the inorganic platelet composition (corresponds to a flame spread prevention member)(paragraph [0099]).
Widener, however, does not disclose that the plurality of battery cells is a pouch-type battery cell having a section of a rectangular shape, and the flame spread prevention member has a hexahedral shape.
Hermann et al. in Figure 5 a battery pack comprising a plurality of pouch-type batter cells (501) having a rectangular shape and an inorganic platelet (503)(corresponding to a flame spread prevention member) having a hexahedral shape (col. 5: 13-17 and abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the battery module of Widener by substituting the cylindrical batteries with the pouch-type batteries of Hermann et al.
One having ordinary skill in the art would have been motivated to make the modification to provide a battery pack comprising thermal barrier elements that would have prevented a thermal runaway event, and thus minimized battery pack damage, collateral damage and personnel hazards (col. 2: 6-22).
Claim 5:	Widener in Figure 3 discloses that each of the plurality of flame spread prevention members (36) is provided to cover two walls of the plurality of battery cells.
Widener does not disclose a plurality of pouch-type battery cells having a rectangular shape.
Hermann et al. in Figure 5 a battery pack comprising a plurality of pouch-type batter cells (501) having a rectangular shape and an inorganic platelet (503)(corresponding to a flame spread prevention member) having a hexahedral shape (col. 5: 13-17 and abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the battery module of Widener by substituting the cylindrical batteries with the pouch-type batteries of Hermann et al.
One having ordinary skill in the art would have been motivated to make the modification to provide a battery pack comprising thermal barrier elements that would have prevented a thermal runaway event, and thus minimized battery pack damage, collateral damage and personnel hazards (col. 2: 6-22).
Claim 6:	The Widener combination, in particular, Widener in Figure 3 (reproduced below) discloses that each of the plurality of flame spread prevention members (inorganic platelet 46) includes: 
.
8.	Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Widener (US 2018/0309107) as applied to claim 1 above, and further in view of WO 2017078306 (hereafter WO 306)(using US 10,763,467 as translation).
Widener is as applied, argued, and disclosed above, and incorporated herein.
Claim 7:	Widener discloses a plurality of battery cells interposed between flame spread prevention members adjacent to each cell.
Widener, however, does not disclose a frame coupled to the case and having a plurality of insert grooves formed with a preset interval, wherein each of the plurality of flame spread prevention members is slidably coupled to one of the insert grooves of the frame, and each of the plurality of battery cells is interposed between the flame spread prevention members adjacent to each other.
WO ‘306 in Figures 1,2 and 5 discloses a frame (80 and 30) coupled to a case and having a plurality of insert grooves (slits 76B and 26B) formed with a preset interval, and each of a plurality of pouch-type battery cells is slidably coupled to one of the insert grooves of the frame. See also entire document.

One having ordinary skill in the art would have been motivated to make the modification to provide a battery module that would have been suitable for minimizing increase in the overall volume due to increased capacity and implemented a simple structure in a periphery of the battery cell (col. 2: 9-16).
Claim 8:	The rejection of claim 8 is as set forth above in claim 7 wherein WO ‘306 further discloses that the frame is provided in a pair (80 and 30), the pair of frames are respectively coupled to an upper side and a lower side of a case so that the plurality of insert grooves (slots) thereof face each other, and both ends of each of the plurality of flame spread prevention members (of Widener) are respectively inserted into the plurality of insert grooves of the pair of frames. 
Claim 9:	The rejection of claim 9 is as set forth above in claim 1 and 7 above wherein Widener further discloses that the plurality of flame spread prevention members (inorganic platelet composition 46 in Figure 4) each include a mica plate . 

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner Correspondence
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290.  The examiner can normally be reached on 7-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Thomas H. Parsons/Examiner, Art Unit 1729     

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729